DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 28, 47, 51 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (WO 2020/236976, referred to herein as “Jain”) in view of Regev et al. (US 2018/0198642, referred to herein as “Regev”).

Regarding claim 26, Jain discloses: An apparatus (Jain: Fig. 8) comprising:
at least one processor (Jain: Fig. 8, disclosing a processor); and
at least one non-transitory memory including computer program code (Jain: Fig. 8, disclosing a memory; page 2, lines 8-23, disclosing implementation via computer program code);
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform (Jain: page 2, lines 8-15, disclosing processor implementation):
encode or decode a high-level bitstream syntax for at least one neural network (Jain: Fig. 1, page 7, lines 1-13, disclosing encoding and decoding of a deep neural network; page 16, lines 8-34, disclosing use of syntax elements to signal encoded data in a bitstream);
wherein the high-level bitstream syntax comprises at least one information unit having metadata or compressed neural network data of a portion of the at least one neural network (Jain: Figs. 1 and 2, page 2, lines 4-7 and ; and
wherein a… bitstream comprises one or more of the at least one information unit (Jain: Figs. 1 and 5, page 7, lines 10-11, disclosing that the encoded information is signaled in a bitstream; page 7, lines 31-33 and page 8, lines 1-5, disclosing that the symbols of the bitstream are extracted for decoding to reconstruct the deep neural network).
Jain does not explicitly disclose a serialized bitstream.
However, Regev discloses a serialized bitstream (Regev: paragraphs [0061], [0063], and claim 49, disclosing generation of a serialized bitstream for transmitting data)
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the serialized bitstream of Regev with the apparatus of Jain.
One would have been motivated to modify Jain in this manner in order to better transmit bitstream data at higher speeds (Regev: paragraphs [0003] through [0010]).

	Regarding claim 28, Jain and Regev disclose: The apparatus of claim 26, wherein the portion of the at least one neural network is at least one of a layer, a filter, a kernel, a bias, quantization weights, a tensor, or any other data structure which is an identifiable portion of the at least one neural network (Jain: page 17, lines 17-20, disclosing that the neural network comprises one or more layers; page 8, lines 11-17, disclosing quantization and clustering of weights associated with the neural network).

Regarding claim 47, Jain and Regev disclose: The apparatus of claim 26, wherein an encoder provides the serialized bitstream to a decoder over a transmission channel (Regev: paragraphs [0061], [0063], and claim 49, disclosing generation of a serialized bitstream for transmitting data; Jain: Figs. 1 and 7, disclosing transmission of encoded data for decoding).
	The motivation for combining Jain and Regev has been discussed in connection with claim 26, above.

	Regarding claim 51, the claim recites analogous limitations to claim 26, above, and is therefore rejected on the same premise.

	Regarding claim 76, the claim recites analogous limitations to claim 26, above, and is therefore rejected on the same premise.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Regev as applied to claim 26 above, and further in view of Thyamagondlu et al. (US 2020/0151120, referred to herein as “Thyamagondlu”).

Regarding claim 27, Jain and Regev disclose: The apparatus of claim 26, wherein the serialized bitstream is stored as a file in a virtual or non-virtual directory tree structure, or sent as a stream of bits (Jain: page 16, lines 23-34, disclosing transmission of signals including a bitstream)…
	Jain and Regev do not explicitly disclose sending the bits over a data pipe.
	However, Thyamagondlu discloses sending bits over a data pipe (Thyamagondlu: paragraph [0095], disclosing configuration of bitstreams based on data pipe constructs within the program code).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the data pipe transmission of Thyamagondlu in the apparatus of Jain and Regev.
.

Claims 29 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Regev as applied to claim 26 above, and further in view Hannuksela (US 2015/0264404, referred to herein as “Hannuksela”).

Regarding claim 29, Jain and Regev disclose: The apparatus of claim 26, as discussed above.
Jain and Regev do not explicitly disclose: wherein the information unit comprises: a unit size that signals a byte size of the information unit; a unit payload that carries compressed or uncompressed data related to the at least one neural network and related metadata; and 
a unit header having information about the type of data carried by the unit payload and related metadata.
However, Hannuksela discloses: wherein the information unit comprises: a unit size that signals a byte size of the information unit; a unit payload that carries compressed or uncompressed data related to the at least one neural network and related metadata; and a unit header having information about the type of data carried by the unit payload and related metadata (Hannuksela: paragraphs [0174] through [0178], disclosing use of a NAL header with associated NAL unit size, payload, and type used to signal coded information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the NAL syntax of Hannuksela in the apparatus of Jain and Regev.
One would have been  motivated to modify Jain and Regev in this manner in order to more efficiently code and decode data by use of an encoding standard (Hannuksela: paragraphs [0177] through [0174]).

Regarding claim 46, Jain, Regev and Hannuksela disclose: The apparatus of claim 29, wherein the unit header indicates a neural network unit type which indicates the start of the serialized bitstream, where the serialized bitstream is a compressed or uncompressed neural network bitstream (Hannuksela: paragraphs [0174] through [0178], disclosing use of a NAL header with associated NAL unit size, payload, and type used to signal coded information; Regev: paragraphs [0061], [0063], and claim 49, disclosing generation of a serialized bitstream for transmitting data).
	The motivation for combining Jain, Regev and Hannuksela has been discussed in connection with claim 29, above. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Regev as applied to claim 26 above, and further in view of Venkatesan et al. (US 2021/0174214, referred to herein as “Venkatesan”).

Regarding claim 44, Jain and Regev disclose: The apparatus of claim 26, as discussed above.
Jain and Regev do not explicitly disclose: wherein a neural network exchange format is utilized to carry the compressed neural network data.
However, Venkatesan discloses: wherein a neural network exchange format is utilized to carry the compressed neural network data (Venkatesan: paragraph [0063], disclosing use of an open neural network exchange format for representing neural network data).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the exchange format of Venkatesan in the apparatus of Jain and Regev.
.

Allowable Subject Matter
Claims 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 45, 48, 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43 and 45, Jain, either alone or in combination with other prior art of record, does not teach, suggest, or disclose where the unit payload comprises at least one of: a parameter set comprising global metadata and information about the at least one neural network; neural network topology information and related data; compressed or uncompressed neural network data which is complete or partial; quantization data; or a compressed neural network bitstream start indicator or start code related payload data.
Regarding claims 48, 49 and 50, Jain, either alone or in combination with other prior art of record, does not teach, suggest, or disclose identifying and parsing at least one of topology data, quantization data, start code indicator data, parameter set data or compressed or uncompressed data associated with the information unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484